     Case 2:20-cv-01986-WBS-DB Document 18 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10 PHILIP WEBSTER, ROY TODD,                       Case No.: 2:20-cv-01986-WBS-DB
   ALBERT A. MENDOZA, NADINE
11 GRUNEICH, and DAVID MARTIN, on
   behalf of themselves and all similarly          ORDER APPROVING SETTLEMENT
12 situated individuals,,                          AGREEMENT AND DISMISSING CASE
                                                   WITH PREJUDICE
13                          Plaintiffs,
14          v.
15 SACRAMENTO MUNICIPAL
   UTILITY DISTRICT,
16
                     Defendant.
17

18

19
                                                  ORDER
20
              The Court has carefully reviewed the Settlement Agreement, the Joint Stipulation for
21
     Approval of Settlement Agreement and Dismissal of Case, and the declarations submitted in
22
     support thereof. Based on a review of the record, and good cause appearing,
23
     IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
24
              1.       The Settlement Agreement between Plaintiffs PHILIP WEBSTER, et
25
     al.(“Plaintiffs”) and Defendant SACRAMENTO MUNICIPAL UTILITY DISTRICT
26
     (“Defendant”) (collectively “Parties”), submitted to the Court as Exhibit A to the Declaration of
27
     David E. Mastagni, which is incorporated herein by reference, is approved as fair, reasonable and
28

                                                                                      [Proposed] Order
     9563597.2 SA010-004
     Case 2:20-cv-01986-WBS-DB Document 18 Filed 04/27/21 Page 2 of 2


 1   just in all respects as to Plaintiffs, including the award of attorneys’ fees and costs;

 2            2.       The Parties shall fully abide by and perform the Settlement Agreement in its

 3   entirety and in accordance with its terms;

 4            3.       The Court reserves jurisdiction over the above-captioned matter for the purposes

 5   of enforcing the Settlement Agreement only;

 6            4.       The Court has made no findings or determinations regarding the law, and none of

 7   the materials or documents prepared or submitted in support of the Parties’ Joint Stipulation for

 8   Approval of Settlement and Dismissal of Case shall constitute evidence of, or any admission of,

 9   any violation of law;

10            5.       Judgment is entered in this Action and this Action is hereby DISMISSED with

11   PREJUDICE.

12            6. The Scheduling Conference set for 5/24/2021, at 01:30 PM, is hereby VACATED.

13

14   IT IS SO ORDERED.

15   Dated: April 26, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                                                 Order
     9563597.2 SA010-004
